Holmes, J.
The adjournment of the poor debtor’s examination was to ten o’clock. The hearing was resumed at eleven, and ended in the debtor’s discharge. If this is construed fairly, it can only mean that the debtor was present before the hour elapsed, and we are surprised that the contrary should have been argued.
The continuance was granted at the debtor’s request, “ with agreement that the debtor should in the mean while pay three dollars.” This may import that the agreement was the consideration for the creditor’s not opposing the adjournment, but it does not even suggest that payment was a condition of the debtor’s right to be heard at the adjourned hearing. The magistrate’s conduct shows that he had not intended to make such a condition; and it is therefore unnecessary to inquire by what authority he could have imposed it. See Coleman v. Hawkes, 120 Mass. 594. Judgment for the defendant.